                                                                          Case 4:21-cv-01073-YGR Document 22 Filed 09/13/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                       UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   ELLEN WILLIAMS,                                     Case No. 4:21-CV-1073-YGR
                                                                  8                Plaintiff,                             ORDER OF DISMISSAL UPON SETTLEMENT
                                                                  9          vs.                                          Re: Dkt. No. 21
                                                                 10   UNUM LIFE INSURANCE COMPANY OF
                                                                      AMERICA,
                                                                 11
                                                                                    Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          The parties have filed a joint notice of settlement and request for a continuance of all case-
                                                                 14   related deadlines. (Dkt. No. 21.) Accordingly, it is ORDERED that this case is DISMISSED and any
                                                                 15   deadlines set in this matter are VACATED. It is further ORDERED that if any party certifies to this
                                                                 16   Court, with proper notice to opposing counsel within forty-five (45) days from the date below, that
                                                                 17   settlement has not in fact occurred, this order shall be vacated and this case shall be restored to the
                                                                 18   calendar for further proceedings.
                                                                 19          This Order terminates the case.
                                                                 20          IT IS SO ORDERED.
                                                                 21
                                                                      Dated: September 13, 2021
                                                                 22
                                                                                                                            ____________________________________
                                                                 23                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
